Plaintiff, assignee of a contractor with the Coast Guard, seeks to recover $22,907.65 which was paid by the Coast Guard to the Internal Eevenue Service in satisfaction of the assignor’s unpaid tax liability, claiming that defendant, having knowledge of the assignor’s tax indebtedness to it prior to the date of the assignment which it approved, was estopped to deduct the taxes of the assignor from the contract proceeds; that the Coast Guard as a part of the Department of Defense, could not set off against the contract proceeds the assignor-contractor’s debts to the Government; and, finally, that the failure of the Treasury Department to notify the assignee of its intention to set off the assignor’s tax debt from the contract proceeds payable to the assignee, was unlawful, wrongful and tortious. The case came before the court on defendant’s motion to dismiss the petition. Upon consideration thereof, together with the responses and memoranda pertaining thereto, the court concluded that plaintiff’s claim did not state a cause of action, citing South Side Bank & Trust Co. v. United States, 221 F. 2d 813 (C.A.7,1955), and the Assignment of Claims Act of *9901940, 54 Stat. 1029, as amended by the Act of May 15, 1951, 65 Stat. 41, 41 U.S.C. 15. On April 26, 1968, the court ordered that the petition be dismissed.